Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 12, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152758(44)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  COVENANT MEDICAL CENTER, INC.,                                                                             Joan L. Larsen,
          Plaintiff-Appellee,                                                                                          Justices
                                                                     SC: 152758
  v                                                                  COA: 322108
                                                                     Saginaw CC: 13-020416-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Defense Trial Counsel
  for leave to file a brief amicus curiae is GRANTED. The amicus brief will be accepted
  for filing if submitted within 21 days after the plaintiff-appellee files its brief or the time
  for filing such brief has expired. MCR 7.312(H)(3).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 12, 2016
                                                                                Clerk